370 U.S. 723 (1962)
MARAKAR
v.
UNITED STATES.
No. 1191, Misc.
Supreme Court of United States.
Decided June 25, 1962.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Joseph F. Walsh for petitioner in No. 1191, Misc.
Harry T. Carter for petitioner in No. 1234, Misc.
Solicitor General Cox for the United States.
PER CURIAM.
The motions for leave to proceed in forma pauperis are granted. On motion of the Solicitor General and upon an examination of the entire record, the petitions for writs of certiorari are granted, the judgments are vacated, and the causes are remanded to the United States District Court for the District of New Jersey with directions to dismiss the indictments.
MR. JUSTICE BLACK, MR. JUSTICE DOUGLAS, and MR. JUSTICE BRENNAN join the Court's disposition because they believe that the Double Jeopardy Clause of the Fifth Amendment was an insurmountable barrier to the prosecution of these petitioners under the separate indictments returned on April 26, 1961, charging each petitioner with a substantive offense of illegally bringing opium into this country. See Abbate v. United States, 359 U.S. 187, 196 (separate opinion); cf. Petite v. United States, 361 U.S. 529, 533 (dissenting opinion).
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 1234, Misc., Ali v. United States, also on petition for writ of certiorari to the same Court.